In an action to recover damages for personal injuries *670alleged to have been sustained as the result of a fall caused by a defect iñ a public street in the City of Glen Cove, plaintiff appeals from an order of the Supreme Court, Nassau County, dated May 17, 1961, which granted the defendant city’s motion to dismiss the complaint for patent insufficiency (Rules Civ. Prac., rule 106). Order affirmed, with $10 costs and disbursements, with leave to plaintiff, if so advised and upon payment of such costs and disbursements, to serve an amended complaint within 30 days after entry of the order hereon. No opinion. Beldock, P. J., Ughetta, Hill, Rabin and Hopkins, JJ., concur.